UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7360



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL LOVELL HINTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
89-434-S, CA-97-2900-S)


Submitted:   April 16, 1998                 Decided:   April 20, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Lovell Hinton, Appellant Pro Se. Harvey Ellis Eisenberg,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, although we grant leave to

proceed in forma pauperis, we deny a certificate of appealability
and dismiss the appeal on the reasoning of the district court.

United States v. Hinton, Nos. CR-89-434-S; CA-97-2900-S (D. Md.
Aug. 22, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.
In fact, having carefully reviewed the record and Appellant's

brief, we conclude that Appellant's appeal is frivolous within the

meaning of Fed. R. App. P. 38. See e.g., Brock v. Angelone, 105

F.3d 952 (4th Cir. 1997). We therefore order Appellant to show

cause why sanctions should not be assessed against him.




                                                          DISMISSED




                                2